If a verdict had been directed for an amount certain the appellant would have been correct in his claim that the reversal by the Appellate Division presented merely a question of law; but the damages were unliquidated and their amount submitted to the jury for determination, and the motion for a new trial raised a question of fact as to the amount of the damage, which was necessarily presented to the Appellate Division to pass upon. That court has reversed both on the facts and the law, and the motion to dismiss the appeal is granted, with costs, and ten dollars costs of motion.